DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Summary mailed January 18, 2022
The Examiner has reconsidered the December 21, 2021 amendments as filed.  The Maidl reference discussed below was reconsidered, and now seems relevant to the apparatus claims interpreted in light of the dependent claims that suggest the backing roller can actually be two separate rollers.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, 7, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for As to claims 3 and 4, the “change in section” in claim 1 in combination with the subject matter of claims 3 and 4, appears to be new matter.  As to claims 7 and 8, the “change in section” in claim 5 in combination with the subject matter of claims 7 and 8, appears to be new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
As to claims 1 and 5, the term “sudden” in claims 1 and 5 is a relative term which renders the claim indefinite. The term “sudden” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Other claims are rejected by dependence.
As to claims 2 and 6, the term “rough” in claims 2 and 6 is a relative term which renders the claim indefinite. The term “rough” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
As to claim 7, this claim requires that the two rollers are held at predetermined distances equal to the thickness of the fiber texture.  This is contradictory to claim 5 where the fiber texture change in thickness cooperates with a change in the section of the backing roller, not a height difference between two separate rollers as recited in claim 7.  Claim 8 is rejected by dependence.
The Examiner believes that claims 3 and 4 may also be indefinite for the same reason even though claims 3 and 4 are not as specific as claim 7 about the fiber preform fitting into the “change in section” of the backing roller.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Maidl (DE 102008028441).  In claim 1 the fiber preform is interpreted to be an unpatentable material worked upon, and since Maidl provides all of the claimed apparatus features, the claim is rejected below.
As to claim 1, Maidl teaches an installation forming an axisymmetric fiber preform presenting a profile that varies in radial section (Fig. 4, item 18a), the installation comprising a storage mandrel (32a) for storing a fiber texture in the form of a wound strip, one or more follower rollers (38a), and an axisymmetric mold (18a) onto which the fiber texture is to be shaped by winding.  Maidl further teaches at least one follower roller presenting, in section on a plane defined by an axial direction and by a radial direction, a profile including at least a first 

    PNG
    media_image1.png
    488
    710
    media_image1.png
    Greyscale

Maidl further teaches the installation further comprising at least one backing roller of shape complementary to the first slope and the adjacent portion of said first slope (see annotated Fig. 5 above), the installation including a holder for each backing roller configured to hold said backing roller at a predetermined distance from the first slope and the portion adjacent to said first slope or configured to apply contact pressure from the backing roller against the first slope and the portion adjacent to said first slope.  Maidl further teaches at least one backing roller which presents on its surface at least one portion in relief corresponding to a change in section of 
As to claim 2, the Maidl rollers are inherently rough on some size scale.  As to claim 3, Maidl provides two backing rollers and a holder which spaces and applies pressure against the first slope.

Response to Arguments
Applicant's arguments filed December 21, 2021 have been fully considered but they are not persuasive. The arguments appear to be on the grounds that Maidl (DE ‘441) and Ware do not teach the sudden increase or decrease in the section of the backing roller.  The Examiner issued this action to provide Applicant an opportunity to clarify exactly what Applicant intends to be the intention.
When the “backing roller” in claim 1 is actually more than one backing roller (see claim 3) and the “sudden increase or decrease” of the section in claim 1 is interpreted to be the difference between the height of the multiple backing rollers in claim 3, then it appears that Maidl (DE ‘441) actually does meet the claimed apparatus.  The Examiner recommends that claims 3, 4, 7, and 8 be cancelled and that claims 1 and 5 be amended to remove references to “at least” one roller in order to make clear that the change in section is on a single roll, not in the height difference between two rolls.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742